Name: Decision No 2/91 of the EEC-Israel Cooperation Council of 12 June 1991 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  regions of EU Member States; NA;  Asia and Oceania;  tariff policy;  international trade
 Date Published: 1991-07-31

 Avis juridique important|21991D0731(02)Decision No 2/91 of the EEC-Israel Cooperation Council of 12 June 1991 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 211 , 31/07/1991 P. 0050 - 0051DECISION No 2/91 OF THE EEC-ISRAEL COOPERATION COUNCIL of 12 June 1991 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation THE COOPERATION COUNCIL, Having regard to the Agreement between the European Economic Community and the Socialist of Israel (1), signed on 11 May 1975, Whereas the Protocol to the Agreement between the European Economic Community and the State of Israel consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, signed on 14 December 1987, stipulates that the Cooperation Council shall make any changes to the origin rules which may be necessary consequent on that accession; Whereas the Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation, annexed to the Agreement and hereinafter referred to as the 'Origin Protocol', as last amended by Decision No 1/91 of the EEC-Israel Cooperation Council (2), needs to be amended following the accession of Spain and Portugal to the European Communities, in respect of both technical amendments and transitional arrangements in order to implement smoothly the trade arrangements contained in the protocols consequent upon the said accession; Whereas the transitional arrangements should ensure the correct implementation of the trade arrangements in force between the Community as constituted on 31 December 1985 and Spain and Portugal on the one hand, and Israel, on the other hand, HAS DECIDED AS FOLLOWS: Article 1 The Origin Protocol shall be amended as follows: 1. 'The second subparagraph of Article 19 (2) is replaced by the following: EUR 1 certificates issued retrospectively must be endorsed with one of the following phrases: "expedido a posteriori", "udstedt efterfoelgende", "nachtraeglich ausgestellt", "aaÃ ªaeÃ ¯Ã ¨Ã Ã µ aaÃ ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­", "issued retrospectively", "delivrÃ © a posteriori", "rilasciato a posteriori", "afgegeven a posteriori", "emitido a posterior".`; 2. Article 20 shall be replaced by the following: 'Article 20In the event of the theft, loss or destruction of a EUR 1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: "duplicado", "duplikat", "Ã ¡Ã ­Ã ´ssÃ £Ã ±Ã ¡oeÃ ¯", "duplicate", "duplicata", "duplicato", "duplicaat", "segunda via". The duplicate, on which the date of the original movement certificate must be reproduced, shall take effect on that date.` 3.The following Articles shall be inserted: 'Article 31The provisions of the Agreement may be applied to goods which comply with the provisions of Title I and which, on the date of the entry into force of the Protocol to the Agreement following the accession of the Kingdom of Spain and the Portuguese Republic to the Community, are either in transit or are in the Community, in the Canary Islands, Ceute and Melilla or in Israel in temporary storage, in bonded warehouses or in free zones subject to the submission to the customs authorities of the importing State, within six months of that date, of a EUR 1 certificate made out retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly. Article 32For the application of the provisions of the Additional Protocol concerning products originating in the Canary Islands, Ceuta and Melilla, this Protocol shall apply mutatis mutandis, subject to the particular conditions set out in Articles 34, 35 and 36. Article 33The term "Community" used in this Protocol shall not cover the Canary Islands, Ceuta and Melilla. The term "products originating in the Community" shall not cover products originating in the Canary Islands, Ceuta and Melilla. Article 341. This Article shall apply instead of Article 1 and references to that Article shall apply mutatis mutandis to this Article. 2. On condition that they were transported in conformity with Article 5, the following shall be considered as: (a) products originating in the Canary Islands, Ceuta and Melilla: (i) products wholly obtained in the Canary Islands, Ceuta and Melilla; (ii) products obtained in the Canary Islands, Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (1). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in Israel or the Community, provided they undergo in the Canary Islands, Ceuta or Melilla, working or processing which exceeds the insufficient working or processing set out in Article 3 (3); (b)products originating in Israel: (i)products wholly obtained in Israel; (ii)products obtained in Israel in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (1). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in the Canary Islands, Ceuta and Melilla or the Community provided they undergo in Israel working or processing which exceeds the insufficient working or processing set out in Article 3 (3). 3. The Canary Islands, Ceuta and Melilla shall be considered as a single territory. 4. The exporter or his authorized representative shall enter "Israel" and "Canary Islands, Ceuta and Melilla" in box 2 of certificate EUR 1 and box 1 of form EUR 2. In addition, in the case of products originating in the Canary Islands, Ceuta and Melilla, this shall be indicated in box 4 of certificate EUR 1 and box 8 of form EUR 2. 5. The products in List C shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products. Article 35The Spanish customs authorities shall be responsible for the application of this Protocol in the Canary Islands, Ceuta and Melilla.` Article 2 This Decision shall enter into force on 1 January 1992. Done at Brussels, 12 June 1991. For the Cooperation Council The President A. PRIMOR (1) OJ No L 136, 28. 5. 1975, p. 3. (2) See page 2 of this Official Journal.